776 N.W.2d 313 (2010)
Rodney McCORMICK, Plaintiff-Appellant,
v.
Larry CARRIER, Defendant, and
Allied Automotive Group, Inc., Indemnitor of General Motors Corporation, Defendant-Appellee.
Docket No. 136738. COA No. 275888.
Supreme Court of Michigan.
January 13, 2010.

Order
On order of the Chief Justice, motions by the Coalition Protecting Auto No-Fault, *314 the Insurance Institute of Michigan, the Michigan Association for Justice and the Negligence Section of the State Bar of Michigan for leave to file briefs amicus curiae are considered and they are GRANTED.